             Case 3:20-cv-02017-YY          Document 18             Filed 11/23/20   Page 1 of 10




    ELLEN F. ROSENBLUM
    Attorney General
    SHEILA H. POTTER #993485
    BRIAN SIMMONDS MARSHALL
                          MARSHALL #196129
    Senior Assistant Attorneys General
    Department of Justice
    100 SW Market Street
    Portland, OR 97201
    Telephone: (971) 673-1880
    Fax: (971) 673-5000
    Email: Sheila.Potter@doj.state.or.us
            Sheila.Potter@doj.state.or.us
            Brian.S.Marshall@doj.state.or.us


    Attorneys for Defendant Kate Brown


                             IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON

                                         PORTLAND DIVISION



    OREGON RESTAURANT AND LODGING                           Case No. 3:20-cv-02017-YY
                                                                     3:20-cv-02017-YY
    ASSOCIATION, an Oregon Domestic Non-
    Profit Corporation; and RESTAURANT LAW                  DECLARATION OF DR. DEAN
    CENTER,                                                 SIDELINGER IN OPPOSITION TO
                                                            PLAINTIFFS' MOTION FOR A
                   Plaintiffs,                              TEMPORARY RESTRAINING ORDER

           v.
    KATHERINE "KATE" BROWN, in her
    official capacity as the Governor of the State
    of Oregon,

                   Defendant.


     I, Dean Sidelinger, declare under penalty of perjury:

           1.      I serve as the State Health Officer and State Epidemiologist for the State of

             In this
    Oregon. In   this role
                      role II support
                              support public health practice, programs,
                                                              programs, and
                                                                        and staff.
                                                                            staff. With respect to


Page 1 - DECLARATION
          DECLARATIONOF
                      OFDR.
                         DR.DEAN
                             DEANSIDELINGER
                                  SIDELINGERIN
                                             INOPPOSITION
                                                OPPOSITIONTO
                                                          TOPLAINTIFFS'
                                                             PLAINTIFFS' MOTION
          FOR A TEMPORARY RESTRAINING ORDER

                                                    Department of Justice
                                                    100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-02017-YY          Document 18            Filed 11/23/20   Page 2 of 10




    COVID-19 (i.e. coronavirus disease 2019), my role has been to participate as a Senior Health

    Advisor as part of the Incident Management Team structure, to oversee the epidemiological

    response and reporting of data to our federal public health partners, and to provide briefings to

    the Governor to guide responses to control the pandemic.
           2.
           2.      I received my MD degree from Georgetown University School of Medicine,

    completed several years of coursework towards a Masters of Public Health, and received a

    Masters of Science in Education from
                                    from University
                                         University of
                                                    of Southern
                                                       Southern California.
                                                                California. I completed a

    Fellowship in Community Pediatrics
                            Pediatrics following
                                       following completion
                                                 completion of
                                                            of Pediatrics
                                                               Pediatrics Residency.
                                                                          Residency. My
    curriculum vitae is attached to this declaration as Exhibit 1.
           3.
           3.      I was asked to provide information about COVID-19, its prevalence in the State

    of Oregon, and Governor Brown’s
                            Brown's Executive Orders regarding COVID-19, particularly
    Executive Order 20-65 as it applies to restaurants.

           4.      COVID-19 is an infectious disease caused
                                                     caused by
                                                            by aa virus
                                                                  virus (SARS
                                                                        (SARS CoV-2).
                                                                              CoV-2). COVID-19

    is transmissible via respiratory droplets (typically within six feet of an infected individual) and

    via airborne spread (at greater
                            greater distances
                                    distances over
                                              over longer
                                                    longer periods
                                                           periods of
                                                                   of time).
                                                                       time). While the spread of
    SARS-CoV-2 is thought to occur
                             occur primarily
                                   primarily through
                                              through respiratory
                                                      respiratory droplet
                                                                  droplet transmission.
                                                                           transmission. The spread

    of the virus via airborne transmission is facilitated in enclosed spaces, with prolonged exposure

    and in the face of inadequate ventilation or air handling. (CDC Scientific Brief: SARS-CoV-2

    and Potential Airborne Transmission, https://www.cdc.gov/coronavirus/2019-
                                                 This transmission
    ncov/more/scientific-brief-sars-cov-2.html). This  transmission can
                                                                    can be
                                                                        be mitigated
                                                                           mitigated by improved

    ventilation, wearing masks, and limiting activities—such as exercising or singing—that cause

    heavy breathing while around other individuals. While not the main mode of transmission, it is
                                       individuals. While

    possible for someone to become infected from touching a surface contaminated by respiratory

    droplets containing the COVID-19 virus, and then touching their face (i.e. mouth, nose, eyes).




Page 2 - DECLARATION
          DECLARATIONOF
                      OFDR.
                         DR.DEAN
                             DEANSIDELINGER
                                  SIDELINGERIN
                                             INOPPOSITION
                                                OPPOSITIONTO
                                                          TOPLAINTIFFS'
                                                             PLAINTIFFS' MOTION
          FOR A TEMPORARY RESTRAINING ORDER

                                                   Department of Justice
                                                   100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-02017-YY          Document 18             Filed 11/23/20   Page 3 of 10




           5.
           5.      The COVID-19 virus is spread
                                         spread relatively
                                                relatively easily.
                                                           easily. Spread of infectious agents is

    commonly presented as R0, or the “reproductive
                                     "reproductive number.” R0 represents the number of people
                                                   number." RO

    who are expected to get infected from one case in the absence of control measures, such as

    physical distancing, limits on gathering
                                   gathering sizes,
                                             sizes, and
                                                    and use
                                                        use of
                                                            of face
                                                               face coverings.
                                                                    coverings. Reasonable estimates
       R0 for
    of RO  for COVID-19
               COVID-19 range
                        range from
                              from 2.2
                                   2.2 to 5.7. (Sanche 2020, available at
                                                                           R0 can
    https://wwwnc.cdc.gov/eid/article/26/7/20-0282_article). The effective RO can be reduced with

    community mitigation measures, such
                                   such as
                                        as those
                                           those implemented
                                                 implemented in
                                                              in Oregon.
                                                                 Oregon. COVID-19 is more

    infectious than H1N1 influenza (R0=1.5) but less
                                                less than
                                                     than measles
                                                          measles (R0=12–18).
                                                                  (R0=12-18).
           6.
           6.      While infected people with symptoms (coughing and sneezing) are understood to

    be most likely to spread the COVID-19 virus, asymptomatic and pre-symptomatic infected

    persons also contribute to the spread
                                   spread of
                                          of the
                                             the virus. Individuals who do develop symptoms
                                                 virus. Individuals

    transmit the virus in the days leading up
                                           up to
                                              to development
                                                 development of
                                                             of symptoms.
                                                                symptoms. It is estimated that up to

    half (or more) of individuals may not develop symptoms, but they are still able to transmit the

    virus to others. Testing
                     Testing of
                             of asymptomatic
                                asymptomatic individuals
                                              individuals is
                                                          is limited
                                                             limited in Oregon and is prioritized for

    those with close contact to an individual with COVID-19 and others at higher risk for COVID-

    19. Limitations in testing also make it impossible to quantify precisely the role of asymptomatic

    and pre-symptomatic transmission in the spread
                                            spread of
                                                   of the
                                                      the disease.
                                                          disease. The results of a test only indicate

    whether a person is infected, or not, at one point
                                                 point in
                                                       in time. In addition,
                                                          time. In addition, testing may result in false

    negatives, especially in people without COVID-19 symptoms, because the sensitivity of viral

    testing in asymptomatic people is very low.
           7.      According to the U.S. Centers for Disease Control and Prevention (“CDC”),
                                                                                    ("CDC"), the

    U.S. had a total
               total of
                     of 12,028,081
                        12,028,081 diagnosed
                                   diagnosedcases
                                             casesof
                                                   ofCOVID-19—1,181,710  (9.8%) of them in the
                                                      COVID-19-1,181,710 (9.8%)
    last 7 days—and 255,076 people in the U.S. had died from COVID-19 as of November 20, 2020.

    (https://covid.cdc.gov/covid-data-tracker/#cases_casesinlast7days). Oregon has had 62,175
    (https://covid.cdc.govicovid-data-trackerVcases_casesinlast7days).

    diagnosed cases and 812 Oregonians have died from COVID-19 as of November 20, 2020.


Page 3 - DECLARATION
          DECLARATIONOF
                      OFDR.
                         DR.DEAN
                             DEANSIDELINGER
                                  SIDELINGERIN
                                             INOPPOSITION
                                                OPPOSITIONTO
                                                          TOPLAINTIFFS'
                                                             PLAINTIFFS' MOTION
          FOR A TEMPORARY RESTRAINING ORDER

                                                    Department of Justice
                                                    100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
              Case 3:20-cv-02017-YY        Document 18             Filed 11/23/20   Page 4 of 10




    (https://public.tableau.com/profile/oregon.health.authority.covid.19#!/vizhome/OregonCOVID-

    19CaseDemographicsandDiseaseSeverityStatewide/DemographicData).
             8.
             8.     The community mitigation measures put in place in Oregon, including Governor

    Brown’s Executive
    Brown's Executive Orders, have reduced the spread of COVID-19
                                                         COVID-19 in
                                                                   in Oregon.
                                                                      Oregon. Without an

    effective vaccination, reducing contact between individuals who are infected or susceptible to

    infection is the only effective measure to reduce the spread of disease, including severe disease.
             9.
             9.     Reopening commercial activity and people congregating indoors as the weather

    has turned colder and wetter has led to an increase in transmission of the COVID-19 virus in
    Oregon, even with physical distancing and source containment (face covering) requirements in

    place.
             10.
             10.    In recent weeks, COVID-19 has spread at an escalating and alarming rate in

            The effective
    Oregon. The effective reproductive
                           reproductive number
                                        number is
                                               is estimated
                                                  estimated to
                                                            to be
                                                               be approximately 1.47 in Oregon.

    (https://www.oregon.gov/oha/PH/DISEASESCONDITIONS/DISEASESAZ/Emerging%20Respi
    tory%20Infections/Epidemic-Trends-and-Projections.pdf). This means that the prevalence of
    tory%20Infections/Epidemic-Trends-and-Projections.pdf).

    COVID-19 is increasing rapidly under
                                   under present
                                         present conditions.
                                                 conditions. Without the emergency measures

    instituted by Governor Brown’s
                           Brown's Executive Orders and the public’s
                                                            public's compliance with those

    measures and other public health guidance, the spread of COVID-19 would increase at an even
    higher rate.

             11.
             11.    The risk of transmission differs
                                             differs among
                                                     among settings.
                                                           settings. Among other variables, the
    likelihood of transmission from an infected individual to a healthy individual depends on length

    of exposure, space between individuals, use or non-use of masks, whether expression of air
    through breathing and talking is greater than normal, and air flow in the environment, including

    whether it is indoors or outdoors. Good
                                       Good hygiene
                                            hygiene such
                                                    such as frequent handwashing and the use of

    personal protective equipment like masks also reduce the risk of transmission, but they do not

    eliminate it.


Page 4 - DECLARATION
          DECLARATIONOF
                      OFDR.
                         DR.DEAN
                             DEANSIDELINGER
                                  SIDELINGERIN
                                             INOPPOSITION
                                                OPPOSITIONTO
                                                          TOPLAINTIFFS'
                                                             PLAINTIFFS' MOTION
          FOR A TEMPORARY RESTRAINING ORDER

                                                   Department of Justice
                                                   100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-02017-YY        Document 18             Filed 11/23/20   Page 5 of 10




           12.
           12.     To assess the risk of transmission in a particular environment, epidemiologists

    commonly rely on associational studies, case reports, and modeling to understand the complex

    relationship between a pathogen’s
                           pathogen's spread and human behavior in the built environment.

    Randomized trials of behavior patterns are generally not possible due to the practical and ethical
    limitations on random assignment of risky behavior.

           13.
           13.     Multiple recent studies also suggest that restaurants are an important source of the

    spread of COVID-19. Some of
              COVID-19. Some of these studies include:

                       a. A September 2020 report from the CDC found that people infected with
                       a.
                          COVID-19 were more than twice as likely as others to have dined at a

                          restaurant in the last two weeks.
                          (https://www.cdc.gov/mmwr/volumes/69/wr/mm6936a5.htm)
                          (https://www.cdc.gov/mmwevolumes/69/wrimm6936a5.htm)

                       b. A September 2020 analysis by the Washington Post found a doubling of

                          the rate of COVID-19 cases three
                                                     three weeks
                                                           weeks following
                                                                 following reopening
                                                                           reopening of
                                                                                     of bars.
                                                                                        bars. The

                          analysis examined aggregate location information from cellphones and
                          found a statistically significant relationship between foot traffic to bars in

                          the week following reopening and an increase in COVID-19 cases three

                          weeks later. (https://www.washingtonpost.com/health/2020/09/14/covid-

                          spread-restaurants-bars/)
                       c. A November 2020 study in Nature modeling the spread of COVID-19
                       c.

                          concluded, based on actual data regarding human movement during the

                          pandemic, that gathering places such as restaurants “account
                                                                              "account for a large
                                      infections” because they provide a hub for super-spreader
                          majority of infections"
                                   (https://www.nature.com/articles/s41586-020-2923-
                          events. (https://www.nature.com/articles/s41586-020-2923-
                          3?utm_medium=affiliate&utm_source=commission_junction&utm_camp
                          3?utm medium=affiliate&utm source=commission junction&utm camp




Page 5 - DECLARATION
          DECLARATIONOF
                      OFDR.
                         DR.DEAN
                             DEANSIDELINGER
                                  SIDELINGERIN
                                             INOPPOSITION
                                                OPPOSITIONTO
                                                          TOPLAINTIFFS'
                                                             PLAINTIFFS' MOTION
          FOR A TEMPORARY RESTRAINING ORDER

                                                  Department of Justice
                                                  100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-02017-YY           Document 18             Filed 11/23/20   Page 6 of 10




                            aign=3_nsn6445_deeplink_PID100041175&utm_content=deeplink#Sec50
                            aign=3 nsn6445 deeplink PID100041175&utm_content=deeplink#Sec50

                            )
                        d.
                        d. A JPMorgan study of the prevalence of card-present (i.e. dine-in)

                            transactions at restaurants were particularly predictive of increases in the

                            prevalence of COVID-19: localities where restaurant spending was higher
                            later had greater spread of the
                                                        the virus. Conversely, higher spending at
                                                            virus. Conversely,

                            grocery stores correlated to a lower rate of spread of the virus, the same

                            study found.
                        e. Several state and local public health jurisdictions report outbreaks
                        e.

                            associated with bars and restaurants, and CDC case reports have shown

                            that patrons at restaurants and bars can transmit COVID-19 to other
                                      (https://wwwnc.cdc.gov/eid/article/26/7/20-
                            patrons. (https://wwwnc.cdc.gov/eid/article/26/7/20-
                            0764_article;https://wwwnc.cdc.gov/eid/article/27/1/20-3480_article)
                            0764 article ;https : //wwwnc. cdc. gov/eid/article/27/1/20-3480_article)
            14.
            14.     As noted previously, ventilation is an important
                                                           important factor
                                                                     factor in
                                                                             in the
                                                                                 the risk
                                                                                      risk of
                                                                                           of infection.
                                                                                               infection. For

    that reason, outdoor dining is less risky
                                        risky than
                                              than indoor
                                                   indoor dining.
                                                          dining. Outdoor dining would still be

    considered higher risk than other activities in outdoor settings because people do not maintain six
    feet of distance from others in their seated party and patrons must remove their masks to eat or

           TheCDC
    drink. The CDC also
                   also considers
                        considers outdoor
                                  outdoor dining
                                          dining to
                                                 to put
                                                    put people
                                                        people at more risk than delivery, take-out,

    and curb-side pick up. (https://www.cdc.gov/coronavirus/2019-
                           (https://www.cdc.gov/coronavirus/2019-

                                                                             In addition,
    ncov/community/organizations/business-employers/bars-restaurants.html). In  addition, some

    structures commonly used for “outdoor”
                                 "outdoor" dining in colder months, such as tents with multiple

    walls, restrict ventilation and raise the risk of transmission.
            15.
            15.     In Oregon, public health investigations attempt to identify the source of an

    infection as well as potential close contacts to an individual when they were potentially infected.
    Information is gathered through a series of open-ended questions asking cases where they were


Page 6 - DECLARATION
          DECLARATIONOF
                      OFDR.
                         DR.DEAN
                             DEANSIDELINGER
                                  SIDELINGERIN
                                             INOPPOSITION
                                                OPPOSITIONTO
                                                          TOPLAINTIFFS'
                                                             PLAINTIFFS' MOTION
          FOR A TEMPORARY RESTRAINING ORDER

                                                     Department of Justice
                                                     100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-02017-YY           Document 18             Filed 11/23/20   Page 7 of 10




    while potentially infected and with whom they may have been in close contact—within six feet
    for fifteen or more minutes. Specific
                                 Specific questions
                                          questions are
                                                    are asked about employment in adults, thus

    facilitating identification of potential
                                   potential workplace
                                             workplace outbreaks.
                                                       outbreaks. Other linkages may be more difficult

    to identify because, for example, individuals may report multiple social get togethers in different
    locations. In
                In determining
                   determining ifif cases
                                    cases are
                                          are linked
                                              linked as
                                                     as an
                                                        an outbreak,
                                                           outbreak, public health authorities consider

    whether there are more cases in a location than would be expected for a given population and

    time; if there is a plausible transmission route within the facility; and whether there is no more
    likely means of acquisition identified. Using these
                                identified. Using these criteria, no source for the case can be

    identified for more than one-third of recent cases in Oregon, with this percentage continuing to

    increase as the number of new cases
                                  cases rapidly
                                        rapidly escalates.
                                                escalates. This is consistent with diffuse community
            For new
    spread. For new cases
                    cases in
                           in November,
                              November, no
                                        no source
                                           source can be identified for more than 50 percent of

    cases, in part because the increase in the number of COVID-19 infections has compromised

    some county public health authorities’ capacity for timely and comprehensive contract tracing,
                              authorities' capacity

    and counties have scaled back the length of interviews to keep pace with the number of new

    infections.

            16.     I understand that a statement I made to reporters in August that “[i]n
                                                                                     "Mil our data,

    there is no clear evidence of significant transmission in bars or restaurants”
                                                                      restaurants" has been submitted

    to the Court in this case. My
                               My statement
                                  statement referred
                                            referred specifically
                                                     specifically to identification of restaurants and

    bars as a source of infection through contact tracing by county public health authorities in
            However, given
    Oregon. However, given the
                            the limitations
                                 limitations in
                                              in the
                                                  the number
                                                      number of
                                                             of contact
                                                                contact tracers available, county health

    authorities do not specifically ask whether
                                        whether an
                                                an individual
                                                   individual has
                                                              has visited
                                                                  visited aa restaurant
                                                                              restaurant or
                                                                                         orbar.
                                                                                            bar. Given

    the methods of contract tracing, reporting of outbreaks at restaurants and bars are usually only

    identified among staff members. The true
                           members. The true spread
                                             spread of
                                                    of the outbreak is not known because it is

    difficult to ascertain if any patrons became
                                          became ill
                                                 ill after
                                                     after going
                                                           going to
                                                                  to the
                                                                      the bar
                                                                          bar or
                                                                              or restaurant.
                                                                                  restaurant. For that

    reason, it is unsurprising that contact tracing has not identified restaurants or bars as a known


Page 7 - DECLARATION
          DECLARATIONOF
                      OFDR.
                         DR.DEAN
                             DEANSIDELINGER
                                  SIDELINGERIN
                                             INOPPOSITION
                                                OPPOSITIONTO
                                                          TOPLAINTIFFS'
                                                             PLAINTIFFS' MOTION
          FOR A TEMPORARY RESTRAINING ORDER

                                                     Department of Justice
                                                     100 SW Market Street
                                                      Portland, OR 97201
                                             (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-02017-YY          Document 18             Filed 11/23/20   Page 8 of 10




    source of infection for patrons. As
                                     As noted
                                        noted previously,
                                              previously, aa majority
                                                             majority of infections in November do

    not have a known source, and the contact tracing data cannot exclude restaurants and bars as a

    source of these infections. Even
                                Even with
                                     with these
                                           these limitations,
                                                 limitations, local
                                                              local public health authorities have

    reported 162 restaurant and bar outbreaks
                                    outbreaks to
                                              to Oregon
                                                 Oregon Health
                                                        Health Authority.
                                                               Authority. This accounts for 4.7%

    of the outbreaks (total=3470) reported in Oregon.
           17.
           17.     The differences in the risk of transmission is a reason
                                                                    reason why
                                                                           why the
                                                                               the Governor’s
                                                                                   Governor's
    Executive Orders distinguish among different
                                       different settings. The prevalence of the disease in the
                                                 settings. The

    community is a relevant consideration in every setting.
           18.
           18.     I understand that the plaintiffs in this case argue that the Executive Orders lack a

    public health justification for distinguishing between restaurants and other commercial settings

    and private in-home hospitality. However,
                                     However, contrary
                                              contrary to
                                                       to their
                                                          their arguments, there are public-health-

    based reasons that support the distinctions made under Governor Brown’s
                                                                    Brown's Executive Orders.
           19.
           19.     Restaurants and bars differ from
                                               from retail
                                                    retail settings
                                                           settings in
                                                                     in two
                                                                         two important
                                                                              important respects.
                                                                                         respects. First, in

    restaurants and bars, people from different households in the same party may be seated together

    and near other parties for the length of aa meal. By contrast,
                                                meal. By contrast, close contact between individuals in

    stores and other retail settings such as malls
                                             malls is
                                                   is comparatively
                                                      comparatively brief.
                                                                    brief. Shoppers may pass each

    other in a store, but they do not typically spend extended periods of time near the same
                 Second, people
    individuals. Second, people cannot wear face coverings, like masks,
                                                                 masks, while
                                                                        while they
                                                                               they eat
                                                                                    eat and
                                                                                        and drink.
                                                                                            drink. In

    retail settings, face coverings are generally required.

           20.     Private social gatherings are an
                                                 an important
                                                    important source
                                                              source of
                                                                     of disease
                                                                        disease spread
                                                                                 spreadin
                                                                                        inOregon.
                                                                                          Oregon. For

    that reason, under Executive Order 20-65, such gatherings are limited to six people from no more

    than two households. These
                         These limitations
                                limitations would
                                            would limit
                                                  limit the
                                                        the spread of disease from an infected

    person to a smaller number of people.

           21.     Currently, without a vaccination or effective treatment that can prevent

    complications and death in patients with COVID-19, the only effective method to impact


Page 8 - DECLARATION
          DECLARATIONOF
                      OFDR.
                         DR.DEAN
                             DEANSIDELINGER
                                  SIDELINGERIN
                                             INOPPOSITION
                                                OPPOSITIONTO
                                                          TOPLAINTIFFS'
                                                             PLAINTIFFS' MOTION
          FOR A TEMPORARY RESTRAINING ORDER

                                                    Department of Justice
                                                    100 SW Market Street
                                                     Portland, OR 97201
                                            (971) 673-1880 / Fax: (971) 673-5000
             Case 3:20-cv-02017-YY         Document 18             Filed 11/23/20   Page 9 of 10




    complications and fatalities is decreasing
                                    decreasing transmission. This is done by separating ill people,
                                               transmission. This

    including infected individuals without
                                   without symptoms,
                                           symptoms, from
                                                     from other
                                                          other individuals.
                                                                 individuals. The decrease in

    transmission to date from community mitigation measures has prevented illnesses, and deaths, in
            This has
    Oregon. This has kept
                     kept the
                           the death
                               death rate
                                     rate due
                                          due to
                                              to COVID-19
                                                 COVID-19 in
                                                          in Oregon lower than in other states.

    Because there is not yet a vaccine and treatments continue to be supportive or experimental,

    continuing closures and other physical distancing measures are necessary to limit transmission

    and keep COVID-19 mortality rates low.

           22.     The precise case fatality rate for COVID-19 in general or in Oregon in particular

    is unknown. However,
                However, Oregon's
                         Oregon’scurrent
                                  current data
                                          data suggest
                                               suggest that
                                                        that itit is
                                                                  is roughly
                                                                     roughly 1.3%, about 10 times

    higher than for influenza. In
                                In addition,
                                   addition, some
                                             some people
                                                  people have
                                                         have suffered from long stretches of acute

             Thelong-term
    illness. The long-term consequences
                           consequences for
                                        for individuals
                                            individuals even
                                                        even after they recover from the acute

    illness is unknown, but COVID-19 infection complications include coagulopathy and

    cardiomyopathy, which suggests there may be long-term effects.

           23.     The Portland Metro hospitals have had significant constraints on hospital capacity

    over the past three
                  three weeks.
                        weeks. These hospitals have all begun
                                                        begun to
                                                              to limit
                                                                 limit elective
                                                                       elective surgeries.
                                                                                 surgeries. As of

    November 22, there are only 40 staffed ICU beds available to accept new patients in Region 1,

    which includes the Metro region. Hospitalizations
                                     Hospitalizations are a lagging indicator: today's

    hospitalizations reflect the cases from one to two weeks ago, when the number of new infections

    was lower. II therefore
                   therefore expect
                             expect that
                                    that hospitalizations will continue to rise
                                                                           rise in
                                                                                in the
                                                                                   the coming
                                                                                       coming weeks.
                                                                                              weeks. In

    Oregon, this is the first time we have faced the possibility that our hospitals could be

    overwhelmed, and that people may not
                                     not be
                                         be able
                                            able to
                                                 to access
                                                    access high-quality
                                                           high-quality care.
                                                                        care. A continued rise in

    COVID-19 cases would have terrible consequences. This is likely the most dangerous time in
                                       consequences. This

    the history of the pandemic. As
                                 As we
                                    we have
                                       have seen
                                            seen in
                                                 in other
                                                    other countries (Italy and Spain) and states

    (New York), the health care system can quickly become overwhelmed and lack the staff, beds,

    and equipment necessary to care for sick
                                        sick patients.
                                             patients. ItIt behooves
                                                            behooves us to continue to slow the spread


Page 9 - DECLARATION
          DECLARATIONOF
                      OFDR.
                         DR.DEAN
                             DEANSIDELINGER
                                  SIDELINGERIN
                                             INOPPOSITION
                                                OPPOSITIONTO
                                                          TOPLAINTIFFS'
                                                             PLAINTIFFS' MOTION
          FOR A TEMPORARY RESTRAINING ORDER

                                                   Department of Justice
                                                   100 SW Market Street
                                                    Portland, OR 97201
                                           (971) 673-1880 / Fax: (971) 673-5000
            Case 3:20-cv-02017-YY        Document 18             Filed 11/23/20   Page 10 of 10




    in an effort to not overwhelm health care, and to delay and prevent transmission while we await a

    vaccine.

           I hereby declare that the above statement is true to the best of my knowledge and

    belief, and that I understand it is made for use as evidence in court and is subject to penalty

    for perjury.

           DATED November
                 November 23, 2020.

                                                          s/Dean E. Sidelinger
                                                        DEAN E. SIDELINGER




Page 10 - DECLARATION
           DECLARATIONOF
                       OFDR.
                         DR.DEAN
                             DEANSIDELINGER
                                  SIDELINGER IN
                                              IN OPPOSITION
                                                 OPPOSITION TO
                                                            TO PLAINTIFFS' MOTION
           FOR A TEMPORARY RESTRAINING ORDER

                                                  Department of Justice
                                                  100 SW Market Street
                                                   Portland, OR 97201
                                          (971) 673-1880 / Fax: (971) 673-5000
